On Petition for a Rehearing.
McBride, J. —
The appellee asks a rehearing upon the following grounds:
“ 1st. Because the complaint shows that the act which caused decedent’s death was the act of a co-employee.
“ 2d. Because the dangers incident to the work which decedent was performing, were open and apparent to him,, and he assumed the risk.”
It is insisted t’na$ the court, in the original opinion, has *269failed to discriminate “ between those duties which Helm performed as the act of the master, and those which he negligently performed as a servant.”'
As said in the original 'opinion, whether in a given case one is acting as the representative of the master, or merely as a co-employee with others employed by the same master, depends upon the character of the duties imposed upon him and which he is performing at the time, and not upon his rank or title.
One occupying a subordinate position may be authorized or required by the master to perform certain duties for which the master can not escape responsibility by delegating his authority, while one occupying the highest and most responsible position may, in a given case, be a mere co-employee.
Ordinarily the duties pertaining to a given employment are clearly defined. When one speaks of employment as a section-hand, a brakeman, or an engineer on a railroad, or as a farm-hand, or as a puddler in an iron furnace, or a moulder in a foundry, the general character of the duties such employee will be required to perform are at once understood by those initiated into the mysteries of the particular calling. As a rule, also, the mention of a given employment suggests the character of the appliances to be used, and the place and manner of using them. One who is placed in charge of a force of men engaged in any of those occupations, whose duties are limited to carrying on the work, or directing it, whether actively assisting therein or not, and who is invested with no authority, or charged with no duty in furnishing places or appliances for the work, or in the employment or retention of employees, is himself usually a mere co-employee. His duties require him to use, or superintend and direct the using of places and appliances, and to control employees furnished by the master. If, however, he is given additional authority, and is charged with the duty of furnishing places to work, and appliances for the work, and is au*270thorized to employ and discharge operatives, he is, as to such things, not a co-employee, but speaks and acts as the master.
One who is placed in unrestricted control of a given department by his master, and is clothed with the power to command the services of the other employees, not simply to see that they faithfully discharge the duties ordinarily pertaining to their employment, and in the usual places, with the usual appliances provided therefor, but has authority to require of them the performance of other duties, in other places and with other appliances, who has the authority to call the section men, the bridge builders, the freight handlers and the laborers from the gravel pit and gravel train, and require of all that they unite in averting the threatened destruction of a bridge, is certainly in such matter more than a mere fellow-servant with those thus subject to his control. Indeed, counsel concede that Helms was a vice-principal, and represented the master in selecting the men, in procuring the machinery, and in choosing the place to work, but say:
“After he had chosen the men, the machinery and the place, his duties as vice-principal were complete. When he began to perform the work of taking out the drift wood, with all proper and suitable agencies provided, he was then a fellow-servant.”
Counsel err in assuming that when Helms pointed out to the assembled employees the imperilled bridge and the accumulated drift and debris which threatened it, he had completed the work of selecting the place to work. As above stated, within their several departments, each man knows, or should know, in a general way at least, what duties are required of him, and how, when and where to use the appliances provided ; but at such a time and in such an emergency as that described in the complaint there must be an intelligent directing head to assign to the men their places, and direct them what to do ; to direct what appliances shall be *271used, and when, where and how they shall be used. This intelligent and directing head must be the master. And he to whom the master delegates such duty acts as the master, who can not escape responsibility by having another act in his stead.
Therefore, when Helms ordered the decedent to go down among the drift wood, and directed him what he should do there, he was still acting as vice-principal, and was furnishing to decedent his place to work. But, it is said, the dangers were open and apparent to him, and he assumed them.
It is true, that a servant impliedly assumes all the ordinary and usual risks incident to his employment, so far as those risks are known to him, or could be readily discerned by a person of his age and capacity in the exercise of ordinary care. But when the master orders a servant to do something which involves encountering a risk not contemplated in his employment, although the risk is equally open to the observation of both, it does not necessarily follow that the servant either assumes the increased risk, or is negligent in obeying the order. If the apparent danger is such that a man of ordinary prudence would not take the risk, the servant acts at his peril. But, unless the apparent danger is such as to deter a man of ordinary prudence from encountering it, the servant will not be compelled to abandon the service, or assume all additional risk, but may obey the order, using care in proportion to the risk apparently assumed. Brazil Block Coal Co. v. Hoodlet, post, p. 327, and authorities there cited.
It is, however, not necessary in this case to consider how far the decedent did, or did not, assume apparent risks when in obedience to the order of Helms he went down into the stream and among the drift wood. The master’s duty to his employees to provide safe places for them to work is a continuing one, and requires him to use ordinary care to keep them safe, and if they become unsafe through his neglect, ox-are made unsafe through his act, he must answer in damages *272to a servant who is injured thereby, who is himself free from contributory negligence.
Filed Oct. 13, 1891.
Even if it were conceded that in this case the decedent did assume the apparent risks, it would only include such risks as then existed or might reasonably be apprehended. He had a right to assume that the master would not do that which would enhance the danger or expose him to new and unsuspected perils.
When Helms assigned to decedent his place to work he represented the master. When he then turned to the engineer and gave the order which caused decedent’s death, had he lost that character and become a mere fellow-servant ? The law can not keep pace with such protean changes, and recognizes that act also as the act of the master creating a new danger which the decedent could not reasonably be expected to foresee, and which he therefore did not impliedly assume.
Since the original opinion was written our attention has been called to the case of Dayharsh v. Hannibal, etc., R. R. Co., 103 Mo. 570, which is in principle in line with the conclusion we have reached in this case.
The petition for a rehearing is overruled.